JOHNSON, Judge.
This is an appeal from a final judgment in which the complaint of the appellants was dismissed, after the taking of testimony from the parties, and in which the trial court found for the appellee under his counterclaim for prayer for foreclosure of appellee’s lien for professional services.
We have reviewed the record, briefs and given due consideration to the arguments of both parties. While we cannot say that the appellee acted in full candor in this matter and that, had we been the trial judge, we may have felt differently, we will not substitute our judgment for that of the trier of facts, the trial court, and inasmuch as there was enough competent evidence, by testimony or admittance by the appellants, to support the finding and conclusion of the trial court, under authority of Richbourg v. Walker, 282 So.2d 651 (Fla.App.1st, 1973), we do hereby affirm.
Because of our view of the testimony of appellee, we do not feel that ap-pellee is entitled to be awarded any sum for attorney’s fees and same are denied.
RAWLS, C. J., and SPECTOR, J., concur.